DAZOLEDiBage 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DAC #

UNITED STATES DISTRICT COURT DATE FILED:

SOUTHERN DISTRICT OF NEW YORK

 

Case 1:02-cv-06977-GBD-SN Document 1284 Filed

   

 

CERTIFICATE OF MAILING

In re Terrorist Attacks of September 11, 2001

Case No(s).: 03-MDL-1570 (GBD) (SN)
02-cv-6977 (GBD) (SN)

 

 

I hereby certify under the penalties of perjury that on the 20" day of February 2020, I
served defendant:

Islamic Republic of Iran

H.E, Dr. Mohammad Javad Zarif

Foreign Minister of the Ministry of Foreign Affairs
Imam Khomeini Street, Imam Khomeini Square
Tehran, Islamic Republic of Iran,

By dispatching via Federal Express, Tracking No. 7777 9781 2111, to the Secretary of
State, Attn: Director of Consular Services, (CA/OCS/L U.S. Department of State, SA-17, 10"!
Floor, Washington, DC 20522, pursuant to the provisions of the Foreign Sovereign Immunities
Act, 28 U.S.C. § 1608(a)(4), two (2) copies of:

1) Notice of Default Judgment with certified Farsi translation,

2) a true and certified copy of the August 31, 2015 Default Judgment on Liability
with certified Farsi translation. See attachment A to the Notice;

3} a true and certified copy of the February 12, 2020 Final Order of Judgment, the
moving papers for Plaintiffs’ Motion, with certified Farsi translations of the
Final Orders of Judgment and Plaintiffs’ motion papers. See attachment B to
the Notice; and

4) a copy of the Foreign Sovereign Immunities Act with certified Farsi
translation, See attachment C to the notice.

Dated: New York, New York
February 20, 2020
; Rupy J. KRANCK
CLERK OF COURT

/s/ Shanee Mcleod
Shanee Mcleod
DEPUTY CLERK

 
020@/81/C Case 1:02-cv-06977-GBD-SN [S8uiRHBATRUBY UPR Gmddmge par gyn //:sdy7q

‘@PIND BIASES X4PSW USING Bes ‘SHU SLU} JOUIS UIUPA PSI] Aq ISNLLE SLUIE|O USHUAA “epIN|soAles Ino Ul) paysi Sway)

JaujO pue s}UaLUNYSsu ajqenoBau ‘seyaw snojaid ‘Ajomel “Be ‘OO0'LS S| anjea Areulpioeljxa jo SLUa} 10) LUN)XeYy'Sso] PalueLUNDOp
[EN}OR peeoxe JOUUED AlaADISY ‘eNjeA polejoep pezucu;NeE euy 10 GOL$ jo Jay20/6 au} 0} poyu] S| [e|oeds Jo ‘yenUanbasuos'ejuepioU!
‘Paup Jayjeyn sHewep JO Susoy JeyjO pue ‘s}so0o 'soaj s AauoRe ‘yod Ysarayy) auiooU| ‘sales Jo ssoj ‘aBeyoed ay} jo enjea oisuLyU!
Suipnjou, ‘sso Aue 10) x4pe4 Woy sencsa 0} YG) Ino, ‘Ajdde aping ealnjag xQpa JUEUN uy Ui PUNO} SUOHEyWITF LUNE!S AjaUUN] B

3] PUB sso] fenjoe JNOA ueuNDOp ‘abseys jeuoHIppe Ue Aed ‘anjea isubiy e alejoap NoA ssejun ‘uoTpeUNOpUISIW JO'AioAapstW'AISAEp
-U6U ‘Agjap ‘abewep ‘sso] jo yjnseai ayy Jaujayar ‘abexped Jed COOLS JO SSedxe9 Ul WED Aue Jo} ajqisuodsel aq jou | Xpe4 "Woo xapej
UO SIGEIIEA ‘apINS) SolAIeg XQpel USN ay} Ul SUOHIDUGD adjAias SU} 0} JUaLUSA!Be INOA saynyySuOD Wejsds sy} JO es;

‘Jaquuinu junooose xqpai Jnod Jo uOREYSouUeS Buy YM Buoje ‘saBreyo Buyliq |euonIppe ul y]nsal

pjnod pue jusinpnes si sesodind Buidciys £0) saqe| siiy yo Adosojoud eB Bulsy “Burddiys 10y equ) jeulGye payuud au) Afuo asp -Buluep;y,

‘POUUBDS PUB peal aq YEO jaqe] Su} Jo UdILOd epodeg ay) yeu} Os JUaLUCIYs INOA 07} XIE PUe YONed Buiddiys ul jaqey aoRlg ‘¢
"Sul [eyUOZUOY ey; Bugle aGed payuitd ay} pjol ‘z

“Jayulid jalyul 10 Jase] INOA Oy age] INOA yuLd OF aBed siuyy UO UOYING Ju, ey asf “4

JaqR] S1yy Bunun Jayy

 

Wrassernergsg AD SEN ORTOLZE

 

 

 

 

ay te ANG
ort ln eeenereed
: 25 s< =
S2 2 ———
co a OO wi a
of [=e WS 2
ta lw —_ | o ——
boss ly = a Co eres
es ff |Q a ar ™ e —E————
ee 8 |S = ——
3 a ee
seg 1B see (ES —
a 4 — 3 = _
B93 ma i/o oc == oa = x eee
el oO = we
<< oc 8 a= 2 : EE
- LL a — eS nv
—_ — — Lt
Burs See SS
& oO<eS8b = eee = .< <——
= Oe & = eee =
Bb 3au58 = Se ~ 0 a
x Bd lo= Ee co ——
oo se ——— rk ll EC]
pet Sage Sis ieee: | £ ——
i sqOOX 6 ws = — = = ——
ania SQ OSG: |Saee eee —
Zeon Sa Sutss |= = ——
Gege O53 oO Sc. |= aes 23 Lu
O28a 25 5 —i 4 eS
e =

¢ jo | o8eg

 
